— Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 4, 1975, which adopted and affirmed a referee’s decision sustaining the Industrial Commissioner’s initial determination that the claimant was disqualified from receiving benefits because she voluntarily left her employment to follow her spouse to another locality. The claimant and her spouse lived at 780 *660Madison Avenue in New York City where her husband was the superintendent and they both worked for the owner of the premises, receiving a free apartment as well as monetary benefits. In addition to working at 780 Madison Avenue, the claimant also worked as a cleaning lady for the Franklin Building Maintenance Co. at 790 Madison Avenue. In January of 1975 the claimant and her husband lost their employment and their apartment at 780 Madison Avenue. As a result of this loss, she admits that her husband decided to relocate in New Jersey and that, accordingly, she quit her employment at 790 Madison Avenue as it would cost too much to travel back and forth from New Jersey. The record establishes that she was unwilling to live in New York and continue her employment at 790 Madison Avenue because her husband moved to New Jersey. The record contains substantial evidence to support the determination of the board that the claimant voluntarily left her employment to follow her spouse to another locality. Decision affirmed, without costs. Herlihy, P. J., Greenblott, Kane, Koreman and Main, JJ., concur.